

 S1091 ENR: Supporting Grandparents Raising Grandchildren Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 1091IN THE SENATE OF THE UNITED
		  STATESAN ACTTo establish a Federal Advisory Council to Support Grandparents Raising Grandchildren.
	
 1.Short titleThis Act may be cited as the Supporting Grandparents Raising Grandchildren Act. 2.FindingsCongress finds the following:
 (1)More than 2,500,000 grandparents in the United States are the primary caretaker of their grandchildren, and experts report that such numbers are increasing as the opioid epidemic expands.
 (2)Between 2009 and 2016, the incidence of parental alcohol or other drug use as a contributing factor for children’s out-of-home placement rose from 25.4 to 37.4 percent.
 (3)When children cannot remain safely with their parents, placement with relatives is preferred over placement in foster care with nonrelatives because placement with relatives provides stability for children and helps them maintain family connections.
 (4)The number of foster children placed with a grandparent or other relative increased from 24 percent in 2006 to 32 percent in 2016, according to data from the Department of Health and Human Services.
 (5)Grandparents' lives are enhanced by caring for their grandchildren; the overwhelming majority of grandparents report experiencing significant benefits in serving as their grandchildren’s primary caregivers.
 (6)Providing full-time care to their grandchildren may decrease grandparents’ ability to address their own physical and mental health needs and personal well-being.
 (7)Grandparents would benefit from better coordination and dissemination of information and resources available to support them in their caregiving responsibilities.
			3.Advisory Council To Support Grandparents Raising Grandchildren
 (a)EstablishmentThere is established an Advisory Council to Support Grandparents Raising Grandchildren. (b)Membership (1)In generalThe Advisory Council shall be composed of the following members, or their designee:
 (A)The Secretary of Health and Human Services. (B)The Secretary of Education.
 (C)The Administrator of the Administration for Community Living. (D)The Director of the Centers for Disease Control and Prevention.
 (E)The Assistant Secretary for Mental Health and Substance Use. (F)The Assistant Secretary for the Administration for Children and Families.
 (G)A grandparent raising a grandchild. (H)An older relative caregiver of children.
 (I)As appropriate, the head of other Federal departments, or agencies, identified by the Secretary of Health and Human Services as having responsibilities, or administering programs, relating to current issues affecting grandparents or other older relatives raising children.
 (2)Lead agencyThe Department of Health and Human Services shall be the lead agency for the Advisory Council. (c)Duties (1)In general (A)InformationThe Advisory Council shall identify, promote, coordinate, and disseminate to the public information, resources, and the best practices available to help grandparents and other older relatives—
 (i)meet the health, educational, nutritional, and other needs of the children in their care; and (ii)maintain their own physical and mental health and emotional well-being.
 (B)OpioidsIn carrying out the duties described in subparagraph (A), the Advisory Council shall consider the needs of those affected by the opioid crisis.
 (C)Native AmericansIn carrying out the duties described in subparagraph (A), the Advisory Council shall consider the needs of members of Native American tribes.
					(2)Report
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Advisory Council shall submit a report to—
 (i)the appropriate committees; (ii)the State agencies that are responsible for carrying out family caregiver programs; and
 (iii)the public online in an accessible format. (B)Report formatThe report shall include—
 (i)best practices, resources, and other useful information for grandparents and other older relatives raising children identified under paragraph (1)(A) including, if applicable, any information related to the needs of children who have been impacted by the opioid epidemic;
 (ii)an identification of any gaps in items under clause (i); and (iii)where applicable, identification of any additional Federal legislative authority necessary to implement the activities described in clause (i) and (ii).
 (3)Follow-up reportNot later than 2 years after the date on which the report required under paragraph (2)(A) is submitted, the Advisory Council shall submit a follow-up report that includes the information identified in paragraph (2)(B) to—
 (A)the appropriate committees; (B)the State agencies that are responsible for carrying out family caregiver programs; and
 (C)the public online in an accessible format. (4)Public input (A)In generalThe Advisory Council shall establish a process for public input to inform the development of, and provide updates to, the best practices, resources, and other information described in paragraph (1) that shall include—
 (i)outreach to States, local entities, and organizations that provide information to, or support for, grandparents or other older relatives raising children; and
 (ii)outreach to grandparents and other older relatives with experience raising children. (B)Nature of outreachSuch outreach shall ask individuals to provide input on—
 (i)information, resources, and best practices available, including identification of any gaps and unmet needs; and
 (ii)recommendations that would help grandparents and other older relatives better meet the health, educational, nutritional, and other needs of the children in their care, as well as maintain their own physical and mental health and emotional well-being.
 (d)FACAThe Advisory Council shall be exempt from the requirements of the Federal Advisory Committee Act (5 U.S.C. App.).
 (e)FundingNo additional funds are authorized to be appropriated to carry out this Act. (f)SunsetThe Advisory Council shall terminate on the date that is 3 years after the date of enactment of this Act.
 4.DefinitionsIn this Act: (1)Advisory CouncilIn this Act, the term Advisory Council means the Advisory Council to Support Grandparents Raising Grandchildren that is established under section 3.
 (2)Appropriate committeesIn this Act, the term appropriate committees means the following: (A)The Special Committee on Aging of the Senate.
 (B)The Committee on Health, Education, Labor, and Pensions of the Senate. (C)The Committee on Education and the Workforce of the House of Representatives.
 (D)The Committee on Energy and Commerce of the House of Representatives.Speaker of the House of RepresentativesVice President of the United States and President of the Senate